Citation Nr: 0218520	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  99-15 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for cellulitis of the 
right mandible and jaw
pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1945 to March 
1946. 

This matter is before the Board of Veterans' Appeals 
(Board) following a Board Remand of February 2001.  This 
matter was originally on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  The evidence does not show a nexus between the 
veteran's currently diagnosed
bilateral hearing loss and service.

2.  The evidence does not show a nexus between the 
veteran's currently diagnosed
tinnitus and service.

3.  Service connection has not been established for acute 
otitis media of the left ear.

4.  The evidence does not show that the veteran currently 
suffers from residuals of cellulitis of the right mandible 
and jaw pain that he sustained during service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during active 
service.  38 U.S.C.A.         §§ 1110, 5103, 5103A (West 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2002).

2.  Tinnitus was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).

3.  Bilateral hearing loss and tinnitus are not 
proximately due to or the result of a disability that has 
been service-connected.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2002).

4.  Residuals of cellulitis of the right mandible and jaw 
pain were not incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 
3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the veteran's claims in order to comply 
with the Veteran's Claim Assistance Act of 2000 (VCAA) 
which was enacted during the pendency of
this appeal.  The VCAA redefines the obligations of VA 
with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).  In April 2001 correspondence, 
the RO provided the veteran with notice of the VCAA.  
Therein, the RO informed the veteran of VA's duties under 
the VCAA and what the evidence must show to establish 
entitlement to service-connected compensation benefits.  
The RO advised the veteran that it obtained the veteran's 
service medical records, treatment records dated from May 
1966 to February 1972 from Dr. K.R.B., treatment records 
dated from September 1990 to November 1998 from VA Central 
Texas Health Care System (VA Medical Centers at Marlin, 
Temple, and Waco, and VA Outpatient Clinic in Austin), Dr. 
M.B.'s April 1988 statement, personal hearing testimony 
from September 1999, VA examination reports dated in 
January 1956 and September 1969, and Dr. J.W.'s December 
2000 examination report.  The RO also advised the veteran 
to identify any outstanding information or evidence that 
he
needed VA to retrieve.  The RO afforded the veteran 
appropriate medical examinations in August 2001 as well as 
obtained updated VA treatment records
dated from August 2000 to April 2001.  The RO reviewed the 
veteran's claims and issued a Supplemental Statement of 
the Case (SSOC) in August 2002 and confirmed its prior 
denial.  By a letter dated in September 2002, the RO gave 
the veteran the opportunity to make any comment desired 
within 60 days, concerning the SSOC.  Based on the 
foregoing actions, the RO complied with the Remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The RO also made satisfactory efforts to ensure 
that all relevant evidence was associated with the claims 
file.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to 
be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in
developing the facts pertinent to his claims.  Moreover, 
VA has fully discharged its duty to notify the claimant of 
the evidence necessary to substantiate the claims and of 
the responsibility of VA and the claimant for obtaining 
such evidence. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Accordingly, the Board will proceed with 
appellate review.





Service Connection for Hearing Loss and Tinnitus

The veteran contends that he developed bilateral hearing 
loss as a residual of a left ear infection he sustained 
during service.  He also complains of a ringing or 
tinnitus in both ears.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The report on the service enlistment examination conducted 
in February 1945 indicates that testing revealed hearing 
acuity of 15/15, bilaterally.  A May 1945 service medical 
record shows that the veteran was diagnosed with and 
treated for acute otitis media of the left ear.  At the 
veteran's separation examination conducted in March 1946, 
an examination of the ears revealed no disease or defect 
of the ears.  Whisper and spoken voice test results 
revealed a hearing acuity of 15/15, bilaterally.  At the 
veteran's initial VA examination conducted in January 
1956, an examination of the ears revealed no 
abnormalities.  No whisper and spoken voice test were 
conducted, but the veteran made no complaints referable to 
a hearing or ear disorder during this examination.  Thus, 
the veteran's service medical records do not show
any hearing impairment or tinnitus during service and 
there is no medical evidence of such ear problems to a 
compensable degree within the one-year presumptive period 
following discharge from service.  38 C.F.R. §§ 3.303, 
3.307, 3.309.

At another VA examination conducted in September 1969 in 
connection with another claim, an examination of the ears 
also revealed no abnormalities.  No whisper and spoken 
voice tests were conducted, but the veteran made no 
complaints
referable to a hearing or ear disorder during this 
examination.

Post-service private medical records from Dr. K.R.B. dated 
from May 1966 to February 1972 and a March 1974 letter 
indicate that Dr. K.R.B. had followed the
veteran since 1964 and that his major disabling feature 
was severe recurrent vascular labyrinthitis.  These 
records indicate that the veteran was also diagnosed with 
several other disorders.  The veteran complained of 
vertigo which prompted his referral to Dr. J.H., who 
performed an electronystagmography and hearing test.  Dr. 
J.H. noted that the veteran had marked diminution of 
hearing apparently of long-standing, but did not relate 
the hearing loss to the veteran's service.  It is notable 
that all of the records are absent any complaints of or 
treatment for hearing loss or tinnitus.

The veteran and his daughter presented personal testimony 
before the RO in September 1999.  Testimony of record 
indicates that the veteran was first diagnosed with 
hearing loss by Dr. J.G. in 1980 or 1981.  The evidence 
shows that in a letter dated in April 1988 from Dr. M.L.B. 
to Dr. J.G., he indicated that the veteran was seen in 
April 1988 with a long history of dizziness.  Dr. M.L.B. 
related that the veteran's condition was most serious in 
1968 as at that time, the veteran had labyrinthine 
vertigo.  He reported that the veteran began having 
trouble again four weeks prior with complaints of 
dizziness described as a spinning sensation.  He further 
reported that the veteran had had hearing loss since WWII 
in the left ear.  Dr. M.L.B. indicated that a physical 
examination revealed a left sensorineural hearing loss 
compared to the right.  Position tests were negative.  He 
noted that due to the unilateral left sensorineural 
hearing loss, he performed a CT scan to rule out an 
acoustic neuroma.  The CT scan was completely normal.  Dr. 
M.L.B. concluded that he felt that the veteran had 
labyrinthine vertigo, and that it was probably due to the 
difference in the two ears.

VA treatment records dated from September 1990 to April 
2001 show that the veteran reported a history of inner 
ear/balance problem in January 1998.  On a review of 
systems, the veteran reported a history of bilateral 
hearing loss (90% L, 64% R)  An ear examination was 
normal; no disease process of the ear was detected.  Other 
records noted a history of vertigo since 1968 and that the 
veteran took medication.

In a December 2000 report from Dr. J.W., he noted a past 
medical history of an inner ear balance problem and 
hearing loss.  A physical examination revealed that a
hearing aid was present in the veteran's left external 
auditory canal.  The neurological test was essentially 
negative except the veteran was unsteady on
his feet with cerebellar function test.  Diagnoses 
included inner ear balance problem and hearing loss.

At the August 2001 VA examination, the veteran reported a 
gradual decrease in hearing in both ears that began during 
service in 1945 when he sustained "cat fever."  He 
maintained that during that time, he also noticed a 
constant bilateral medium-pitched "buzzing."  He reported 
that he had a history of falling that started in 1968 and 
that he believed that his ear caused his falls.  He 
related that he did not work around loud noises in the 
military and that he drove a bus for twenty years after 
leaving the military.  The examiner noted that the veteran 
currently had a behind-the-ear hearing aid in the "right" 
ear that he had purchased from Beltone approximately one 
year ago.  Audiometric testing revealed that the veteran 
exhibited pure tone air conduction thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
75
80
85
LEFT
45
65
80
95
100

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and 66 percent in the left 
ear.  The examiner noted that he reviewed the claims file 
and that there were no audiological records to be found.  
The examiner provided diagnoses of moderate to severe 
sensorineural hearing loss for the right ear, moderate to 
profound sensorineural hearing loss for the left ear, and 
moderate bilateral, constant tinnitus.  The examiner noted 
that it could not be determined if the hearing loss and 
tinnitus occurred when the veteran was in the military.

The foregoing medical evidence of record shows that the 
veteran has a current disability of bilateral hearing loss 
and tinnitus, but there remains no competent medical 
evidence of a nexus between the current disabilities and 
the veteran's service.  While the veteran is competent to 
describe his subjective symptoms of hearing loss and 
tinnitus, he has not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The August 
2001 VA examiner diagnosed the veteran with bilateral 
hearing loss and tinnitus, but did not relate these 
disorders to service.  Although Dr. M.L.B noted that the 
veteran's left ear hearing loss was related to service, he 
did not provide a reason for his opinion.  Furthermore, 
Dr. M.L.B.'s opinion was rendered without the benefit of 
review of the veteran's entire record-including service 
medical records.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit requirement."  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Moreover, "a bare transcription of a lay 
history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional."  Id.

It is notable that while the veteran is now diagnosed with 
tinnitus and the veteran seeks service connection for this 
disorder, post-service medical records show that the 
veteran complains of and is diagnosed with an inner ear 
disturbance or vertigo, for which he is treated with 
medication.  This disorder is separate and distinct from 
tinnitus as explained to the veteran by the RO at his 
personal hearing.  Moreover, the medical evidence of 
record shows that the veteran's complaints and treatment 
for an inner ear disturbance or vertigo do not begin until 
the mid-1960s-over fifteen years from the veteran's 
discharge from military service.  In the absence of 
competent medical evidence of a relationship between the 
currently diagnosed disorders, bilateral hearing loss and 
tinnitus, and service, the requirements for establishing 
service connection have not been met.  38 C.F.R. § 3.303.

To the extent the veteran seeks service connection for 
bilateral hearing loss and tinnitus secondary to a left 
ear infection he sustained during service, the Board notes 
that the veteran is not currently service-connected for 
acute otitis media of the left ear, which is a 
prerequisite for establishing service connection on a 
secondary basis.  38 C.F.R. § 3.310(a).  As the 
preponderance of the evidence is against the veteran's 
claims, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).


Service Connection for Cellulitis of the Right Mandible 
and Jaw Pain

Service medical records show that the veteran was treated 
for cellulitis of the right mandible in October 1945, 
during which time he complained of pain and swelling of 
the right jaw.  He was returned to duty five days later.  
The veteran's teeth and gums were examined at separation 
in March 1946.  The separation examination report did not 
note any residuals of the cellulitis of the right mandible 
and jaw pain the veteran experienced after tooth 
extraction.

Private medical records dated from May 1966 to February 
1972 from Dr. K.R.B. and the September 1969 VA examination 
report, were negative for complaints of or
treatment for residuals of cellulitis of the right 
mandible and jaw pain.

VA treatment records dated from September 1990 to November 
1998 only note a rash of the groin area in January 1991 
and an assessment of seborrheic keratoses of
the left temple of forehead, occipital scalp, right neck, 
and upper chest in October
1991.  A September 1997 record notes that the veteran 
asked for an evaluation of
right jaw pain that radiated into his right ear.  A 
January 1998 record noted that the
veteran complained of right temporomandibular joint pain 
for the past six weeks.  He related that he had been seen 
by the ENT (ears, nose, and throat) section and that he 
was being treated with heat therapy.  VA records do not 
show such treatment.  Incidentally, another January 1998 
record noted that the veteran was seen for complaints of 
substernal chest pain.  He indicated that the pain 
radiated to several areas including his jaw.  VA records 
are notable for numerous complaints of chest pain.

The veteran and his daughter presented personal testimony 
before the RO in September 1999 that the veteran received 
medication for his jaw and that his jaw popped and hurt 
when he chewed.  According to the December 2000 report 
from Dr. J.W., on a review of systems, the veteran 
reported that he had no trouble with eating or chewing his 
food.  Dr. J.W. noted that a physical examination revealed 
that the veteran's oral hygiene was fair and that the 
veteran had mild xerosis of the skin only over both of his 
lower extremities.

VA treatment records dated from August 2000 to April 2001 
show that record entries dated in February 2001 revealed 
that the veteran presented himself at the dental clinic 
with complaints of a toothache of his lower right jaw.  
The assessment was dental caries, for which he received 
treatment.  Thereafter, the veteran indicated that his 
bite felt much better and that he had been eating well.  A 
March 2001 record noted the veteran reported that for the 
prior two weeks, he had experienced a very itchy 
dermatosis involving the extensor aspect of both arms, 
most pronounced on the left forearm.  After an 
examination, he was diagnosed with photo allergic 
dermatitis, cellulitis of the left arm, and xerosis.  An 
April 2001 record shows the veteran complained of lower 
right tooth pain.  An x-ray revealed recurrent decay on 
#30, non-restorable.

At the August 2001 VA examination, the veteran reported 
the problems he suffered
with his tooth extraction during service.  The examiner 
noted that the veteran stated that he had no subjective 
complaints at this time.  The veteran reported that he had 
no functional impairment due to the loss of the axillary 
right molars.  A physical examination revealed that he had 
multiple carious teeth and heavy buildup of calculus and 
plaque.  There was no limitation in range of motion and no 
bone loss of the maxilla, mandible, or hard palate.  The 
diagnoses were caries and periodontal disease.  The 
examiner noted that the veteran would benefit from prophy 
and restorations; however, the veteran stated that he had 
no difficulty with chewing and therefore, the examiner 
noted that no replacements were indicated at this time.

The service medical records and post-service medical 
records show no residuals of the veteran's in-service bout 
with cellulitis of the right mandible and jaw pain.  The 
veteran has no current disability of the jaw.  His 
subjective complaints of jaw pain have been associated 
with dental caries, and despite his hearing testimony, he 
has no problems with eating or chewing.  Medical records 
also show that cellulitis was not found on any examination 
of the veteran's mouth after service.  Cellulitis has only 
been associated recently with the veteran's left forearm.  
The Board notes that the veteran's subjective complaints 
alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).   The mere fact of an in-service injury is not 
enough; there must be a chronic disability resulting from 
that injury.  38 C.F.R. 3.303(b).  Chronicity is not shown 
in service and post-service medical records do not show a 
continuity of symptomatology after the veteran's
discharge from service.  Id.  In the absence of competent 
medical evidence that
the veteran has a current disability of the jaw and 
residual cellulitis of the right
mandible, the requirements for establishing service 
connection have not
been met.   38 C.F.R. § 3.303.  As the preponderance of 
the evidence is against the veteran's claim, the "benefit 
of the doubt" rule is not applicable.  38 U.S.C.A.          
§ 5107(b) (West Supp. 2002).











ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.

Service connection for cellulitis and jaw pain is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

